              Case 1:19-cr-00131-PAE Document 380 Filed 04/17/20 Page 1 of 1




                                                                  April 15, 2020

Via ECF and E-mail

Hon. Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:      United States v. Ricarda Diamond, 19-cr-131 (PAE)

Your Honor:

       I am CJA counsel to defendant Ricarda Diamond. I am writing, with no objection from the
Government, to request a six month adjournment of Ms. Diamond’s sentencing, currently scheduled for
May 1, 2020.

       The parties have consulted and are available on November 10, 2020 at 10 a.m. if convenient for
the Court.

       Thank you.


                                                           Respectfully submitted,

                                                                  /s/

                                                           Dawn M. Cardi

                                     GRANTED. Sentencing is adjourned to November 10, 2020 at 10:00 a.m.
CC:    All Parties (via ECF)         The parties shall serve their sentencing submissions in accordance with
                                     this Court's Individual Rules & Practices in Criminal Cases. The Clerk of
                                     Court is requested to terminate the motion at Dkt. No. 379.
                                                                        4/17/2020
                                                SO ORDERED.

                                                                     
                                                            __________________________________
                                                                  PAUL A. ENGELMAYER
                                                                  United States District Judge
